Mr. Justice Lawrence, dissenting: Although the appellee was not a professional attorney, the relations between him and the appellant were practically those of attorney and client. He had made the appellant believe his services were necessary in preparing appellant’s case for trial, in order to secure an acquittal. He must therefore be held to prove that the purchase by him of appellant’s property was made fairly and for a full consideration, and I cannot concur with my brethren in thinking he has done this.